Citation Nr: 9922812	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for drug and alcohol 
dependence as conditions secondary to post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

In July 1998, the Board issued a decision denying the issue 
on appeal.  In December 1998, pursuant to a joint motion, 
this case was remanded to the Board.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder.  

2.  Post-service treatment records document substance abuse 
secondary to post-traumatic stress disorder.  


CONCLUSION OF LAW

Drug and alcohol dependence was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Pursuant to 38 U.S.C.A. § 1110, compensation is prohibited 
for disabilities which are the result of alcohol or substance 
abuse whether the claim is based on direct service connection 
or on secondary service connection.  However, this section, 
although it bars compensation, does not bar an award of 
service connection.  Barela v. West, 11 Vet. App. 280 (1998).  

Service connection is in effect for post-traumatic stress 
disorder.  Moreover, post-service treatment records document 
substance abuse secondary to post-traumatic stress disorder.  
For instance, a January 1993 letter from a VA psychiatrist 
reflects that the veteran at that time was being treated for 
panic disorder, alcohol dependence, and post-traumatic stress 
disorder, and an August 1993 VA examination report reflects 
that the veteran's difficulties with alcohol appear to have 
developed secondary to his emotional difficulties.  There is 
sufficient evidence in the claims file, therefore, to 
conclude that, although compensation is unavailable for 
substance abuse, service connection is warranted for 
substance abuse secondary to post-traumatic stress disorder.  


ORDER

Service connection for drug and alcohol dependence as 
conditions secondary to post-traumatic stress disorder is 
granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

